DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 6, filed 26 July 2022, with respect to rejection of claims under 112 U.S.C §112 have been fully considered and are persuasive. 
Applicant’s arguments, see7-9, filed 26 July 2022, with respect to rejection of claims under §102 and §103 have been fully considered and are persuasive in light of the amendments.  
The rejection of has been withdrawn accordingly. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Forrest et al (US Patent No. 5,58,524) teaches an automatic analyzer (referred to as an automated multi-test capability assay reaction apparatus 1 in the abstract and illustrated in Figure 1)  comprising: 
a first liquid container (referred to as a substrate bottle 33 in column 7 lines 18-47) that stores the first liquid, and a second liquid container (referred to as a stop solution bottle 35  in column 7 lines 18-47) that stores a second liquid used in a detection step of the detection unit (17) (see column 7 lines 34-48, which recites “[a]ll liquid containers e.g. assay specific reagent pack (8), wash buffer container (37), stop buffer container (35) and substrate container (33) are disposable items”);
a B/F separation unit (referred to as a substrate and wash station 15 in column 6 line 27 and illustrated in Figure 1) that executes a Bound/Free B/F separation step separating an unreacted component and a reacted component from a liquid in which a sample and a reagent are reacted (see column 4 lines 35-47, which recites “such a system is particularly suited to the automation of immunoassays which are based on the use of antibody-or antigen-coated magnetizable particles as a solid-phase for separation of free and bound fractions” and column 8 lines 52-56, which recites “[a]fter an incubation period the reaction cuvette (58) is transferred to the substrate and wash station (15) by the cuvette transport means (20) for washing of the magnetizable particle solid-phase to remove unbound material”); 
a detection unit (referred to as a reaction detection/measurement module 17 in the abstract) that detects a reacted component in the liquid after the B/F separation step (see column 6 lines 48-58, which recites “[t]he detection/reader station (17) contains a chamber (32) for holding the cuvette (58) for measurement of the end point signal of the reaction” and column 8 lines 55-63, which recites “[t]he cuvette is then returned to the cuvette tray (12) in the incubation tray (11). After a period of incubation, the reaction cuvette (58) is transferred to the reader station (17) by the cuvette transport means (20) for addition of stop solution via probe (24) and the signal measured”); and 
a temperature maintaining unit that maintains the B/F separation unit and the detection unit in substantially the same temperature environment (see column 6 lines 38-42, which recites “[t]he substrate and wash station (15) contains means for maintaining the temperature of the station at a constant temperature, and for ensuring that all fluids are dispensed at a constant temperature” and column 6 line 59-62, which recites “[t]he detection/reader station is contained within an insulated chamber (not shown) and includes means to maintain the temperature of the station, its contents and dispensed fluids at a constant temperature”) wherein 
the B/F separation unit (15) includes a magnetism collecting unit (referred to as a permanent magnet in column 6 lines 34-36)  that collects magnetic microparticles in the solution (see column 13 lines 50-56, which recites “[t]he magnet (69) collects the particles (104)”); 
an absorption nozzle (referred to as an aspiration probe 21 in column 6 lines 35-36 and illustrated in Figure 8) that absorbs unnecessary components from a reaction container (see column 7 lines 27-30, which recites “[w]aste fluids from the aspiration probes (21) and (25), and from the sample/reagent pipettor probe wash means (19) are transferred to a waste container (39) by pump means (40))”;
a discharge nozzle (referred to as a dispense probe in column 6 lines 35-36 and illustrated in Figure 8) that discharges a first liquid for generating a reaction liquid into the reaction container (see column 2, lines 58-62, which recites ”means for taking from bulk quantity and dispensing unit quantities of reactant(s), means for the transport of reactant(s) and/or sample(s), and means for the performance of individual reactions or tests selected”); and 
a stirring unit (which corresponds to the carriage whose gyratory mixing is powered by a dc motor 91, see column 11 lines 6-27) that generates the reaction liquid by stirring a component not absorbed by the absorption nozzle and the first liquid in the reaction container (see Figure 9), and 
the detection unit (17) includes a flow cell detector (referred to as a temperature controlled optical reaction detection or reading system in column 4 lines 8-17)  with a cell wherethrough reaction liquid flows that causes the reaction liquid to emit light and detects the light emitted from the reaction liquid (see column 4 lines 8-17, which recites “means for measuring electromagnetic radiation emitted from the liquid resulting […] from addition of reagent capable of causing emission of chemiluminescent light from components of the liquid”). 
	Forest doesn’t teach an automatic analyzer including a cover enclosing a separation unit, a detection unit and a temperature maintaining unit within the cover. 
	In addition, Hanabusa (Japanese Publication JPH11316235A) teaches an automatic analyzer (2) (illustrated in Figure 4) including a separation unit for separating a liquid sample component (see [0006]) and a “reaction section cover 16 is provided on the sample container 4, the pretreatment container 6, and the measurement container 8” […]. The cover 16 includes a partition member 17 that partitions the space above the cooling unit 10 and the space above the temperature control unit 12, and enhances the function of controlling the temperature between the cooling unit 10 and the temperature control unit 12” (see [0017]). 
	However, neither of the two cited prior art references, Forest and Hanabusa, teaches or suggests an automatic analyzer including a B/F separation unit, a detection unit and a temperature maintaining unit wherein the automatic analyzer includes “a cover that encloses the B/F separation unit, the detection unit and the temperature maintaining unit within the cover”, as required by instant independent claim 1. 
	The features of the claimed invention are aimed providing an automatic analyzer for efficiently preventing adverse effects of environmental changes e.g. temperature swings, away from the equilibrium state of an immunological binding reaction processed therein (see the summary of invention of the instant specification). 
	As a result, claim 1 is hereby allowed and dependent claims 13-18, also in accordance with patentability requirements, are also hereby allowed.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797